As filed with the Securities and Exchange Commission on August 7, 2008 Registration No. 333 - UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDERTHE SECURITIES ACT OF 1933 aVINCI MEDIA CORPORATION (Exact name of registrant in its charter) Delaware 000-17288 75-2193593 (State or other Jurisdiction of (Primary Standard Industrial (I.R.S. Employer Incorporation or Organization) Classification Code Number) Identification No.) 11781 South Lone Peak Parkway, Suite 270 Draper, UT 84020 (801)495-5700 (Address and telephone number of principal executive offices and principal place of business) Chett B. Paulsen, Chief Executive Officer aVINCI
